Citation Nr: 1514403	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-05 897	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for bladder cancer, including due to exposure to ionizing radiation.  

2.  Entitlement to service connection for congestive heart failure, including due to exposure to Agent Orange.  

3.  Entitlement to service connection for sepsis, including secondary to 
service-connected prostate cancer.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2009 and December 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In support of the claim for service connection for bladder cancer, the Veteran testified at a hearing at the RO in February 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  At the conclusion of the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal of this claim has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

An additional issue of entitlement to a compensable rating for the prostate cancer was raised in a February 2015 supplemental claim, but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

There also is an outstanding hearing request concerning still other claims of entitlement to service connection for congestive heart failure, including due to exposure to Agent Orange, and for sepsis, including as secondary to the 
service-connected prostate cancer.  So rather than immediately deciding these other claims, the Board is remanding them to the AOJ to schedule this additionally-requested hearing concerning these other claims.

The Board, instead, is going ahead and deciding the claim of entitlement to service connection for bladder cancer, including as due to exposure to ionizing radiation, since as mentioned the Veteran already has had a hearing concerning this claim and because no further development of this claim is required.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in service with a calculated dose estimate to the bladder of no more than 0.02 rem.  

2.  His bladder cancer developed more than 36 years later and is not shown by persuasive evidence to be the result or consequence of that exposure or related to any other incident or event of his service.  


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for bladder cancer, including due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The Veteran was provided this required notice and information for establishing his entitlement to service connection for this claimed disability in a July 2007 letter, prior to the initial adjudication of this claim in the March 2009 rating decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify him concerning this claim. 

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA and identified private treatment records have been obtained and associated with the file for consideration.  The RO also followed the appropriate procedures for developing a claim based on exposure to ionizing radiation in service.  A dose estimate was obtained and medical opinions elicited from the Chief Consultant of the Environmental Health Strategic Health Care Group and the Director of the Compensation and Pension Service.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran also testified at a Travel Board hearing in February 2015.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate it.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  They equally have not made the RO or Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of this Service-Connection Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A malignant tumor will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10-percent disabling) within 1 year of the date of termination of such service, even if there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).  


In radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following:  (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  Moreover, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of exposure to ionizing radiation in service.  

"Radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following:  thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv).  

All of this notwithstanding, direct service connection may be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  


In deciding this claim, the Board must determine the probative value of all evidence submitted or otherwise obtained, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 


In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found incompetent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that service connection is warranted for his bladder cancer because it is the result of exposure to ionizing radiation during his service.  During his February 2015 Travel Board hearing, he testified that he was exposed to radiation while serving in an area of McGuire Air Force Base from 1970 to 1971 that was contaminated by radiation from an explosion and fire that had occurred in the Missile Shelter 204 at the Boeing Michigan Aeronautical Research Center (BOMARC) Missile Facility in June 1960.  See the Board hearing transcript.  

The Veteran's service personnel records (SPRs) reflect that he was a security policeman at McGuire Air Force Base from 1970 to 1971 in the 438th Security Police Squadron.  In June 1960, an explosion and fire occurred in the BOMARC Missile Shelter 204.  The fire burned uninhibited for approximately thirty minutes and destroyed portions of the shelter roof.  It was reported that some of the plutonium contained in the nuclear warhead, which readily adheres to dust and smoke particles, may have carried aloft on the northeasterly wind and dispersed.  See the May 1996 BOMARC Missile Accident Site Mitigation Review.  

After discharge from service in October 1971, the medical evidence shows the Veteran was initially diagnosed with high-grade papillary urothelial carcinoma of the bladder in March 2007.  He indicated his parents had an unknown cancer, and he admitted to smoking for over forty years.


The Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3), as he is not shown to have participated in one of the listed radiation risk activities.  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration.  Under the special development procedures in § 3.311(a), dose data will be requested for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

To comply with this directive, in January 2008 the Air Force Safety Center (AFSC) reviewed the Veteran's military personnel records and determined they contained evidence of some duties that potentially could have resulted in his exposure to ionizing radiation.  Further, based on this review, the AFSC provided an estimated total effective dose equivalent (TEDE) or sum of external and internal dose for the Veteran of approximately 0.02 rem.  

In June 2008, the Director of the Compensation and Pension Service requested a dose estimate and an opinion from the Under Secretary for Health concerning whether the Veteran's bladder cancer had resulted from the exposure to ionizing radiation during his service.  In July 2008, in response, the Chief Consultant of the Environmental Health Strategic Health Care Group, on behalf of the Under Secretary for Health and a physician, provided a memorandum noting again the estimated total effective dose equivalent, external and internal exposure combined of 0.02 rem, provided by the AFSC.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's bladder cancer.  Using data provided by the AFSC, the program calculated a 99th percentile value for the probability of causation of bladder cancer as 0.09 percent.  The Chief Consultant opined that it is unlikely that the Veteran's bladder cancer can be attributed to ionizing radiation exposure while in military service.  

In August 2008, the Director of the Compensation and Pension Service summarized the Veteran's history and exposure in an advisory opinion.  He also indicated that the IREP of NIOSH was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's bladder cancer.  Using data provided by AFSC, the program calculated a 99th percentile value for the probability of causation of 0.09 percent.  As a result of the medical opinion and following a review of the evidence in its entirety, the Director of the Compensation and Pension Service concluded there is no reasonable possibility that the Veteran's bladder cancer had resulted from exposure to radiation in service.  

During his Travel Board hearing since held at the RO in February 2015 the Veteran insisted that those supposed authorities in this subject matter area, in actuality, are just "guessing" on the amount and extent of his exposure to ionizing radiation in service.  So he argued that it is inappropriate to rely on their calculation given the inherent inexactness of it.  But, as was explained, while this is indeed a dose estimate, it nonetheless is based on the results of extensive scientific research and not just whimsical.  Moreover, the Veteran has not offered any equally persuasive evidence tending to refute this estimate.  Indeed, there is no competent medical or scientific evidence in the file to the contrary.  So as the competent and credible (therefore probative) evidence indicates his bladder cancer is not likely attributable to his level of exposure to ionizing radiation in service, service connection pursuant to the provisions of 38 C.F.R. § 3.311 is not warranted.  

Because the opinions obtained by VA determined that the Veteran's bladder cancer is not related to ionizing radiation exposure while in service, in order for service connection to be warranted the evidence must show that his bladder cancer is directly related to his active military service, in particular, that exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  And while it is true there is an accepted latency period between the time of exposure and eventual diagnosis, the fact remains that his STRs, but also the records from during the many ensuing years after his service ended (in fact, decades), reflect no complaints, treatment, or diagnosis of bladder cancer.  Indeed, his bladder cancer was not first diagnosed until 2007 or thereabouts, so not until more than 36 years following his discharge from service, and there is no competent and credible medical opinion attributing this cancer to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Further, the record does not show, nor does the Veteran claim, that the bladder cancer is the result of his service for reasons other than the claimed ionizing radiation exposure.  

The Veteran's lay testimony and statements are not competent evidence to provide this required correlation ("nexus") between his bladder cancer and his exposure to ionizing radiation during his service.  See Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Bladder cancer is not a simple condition, rather, complex, so determining its origins is not the type of situation where lay evidence is sufficient.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (reiterating that this determination of whether lay versus medical evidence is required is made on a case-by-case basis).

Although there is no disputing the Veteran was exposed to ionizing radiation during his service, his bladder cancer has been found not to be the result of that exposure, owing primarily to the relatively limited amount of it.  Moreover, there is no evidence of his bladder cancer being directly related to his military service.  As such, service connection on a direct-incurrence basis and on the presumptive basis of in-service exposure to ionizing radiation is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

The claim of entitlement to service connection for bladder cancer, including as due to exposure to ionizing radiation, is denied.  


REMAND

In regards to the remaining claims, in his February 2015 substantive appeal to the Board (on VA Form 9) concerning these other claims, the Veteran requested another hearing at the RO before a Veterans Law Judge of the Board, in other words another Travel Board hearing - meaning in addition to the one he already had that same month concerning the claim just decided.  But, to date, no such additional hearing has been scheduled, much less occurred.  

The Veteran has a right to this hearing before deciding his appeal of these other claims.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand these other claims to schedule this additional hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).  

Accordingly, these remaining claims are REMANDED for the following action:

Schedule the Veteran another Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead) concerning his additional claims of entitlement to service connection for congestive heart failure, including due to exposure to Agent Orange, and for sepsis, including secondary to his service-connected prostate cancer.  Regardless of the type selected, notify him of the date, time, and location of this additional hearing.  Put a copy of this notification letter in the electronic file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.  

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


